UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7284


FARLEY L. BERNARD,

                Plaintiff – Appellant,

          v.

NURSE HOBBS; VIRGINIA SUE DAWSON,

                Defendants - Appellees,

          and

GERALD BRANKER; CHAPLAIN SPEARS; CHAPLAIN MONTGOMERY;
ROBERT C. LEWIS; KERRY MASSEY; SGT. BENNETT; HATTIE B.
PIMPONG; CARL E. BATTLE; MRS. SMITH; RENOICE STANCIL;
EDWARD B. THOMAS; DONNIE R. RAYNOR; A. JAMES; R. LEE; NURSE
WATSON; DR. WILLIAMS; MARY S. POLLARD,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-ct-03164-D)


Submitted:   December 27, 2012              Decided:   January 16, 2013


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Farley L. Bernard,    Appellant   Pro Se.     Lisa   Yvette Harper,
Assistant  Attorney   General,    Raleigh,   North   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               Farley L. Bernard appeals the district court’s January

12, 2012 order denying his motions for reconsideration, to amend

his complaint, for a preliminary injunction, and for appointment

of counsel and directing Defendants Hobbs and Dawson to file a

response to his motion to compel discovery, its May 9, 2012

order denying his motions for reconsideration and leave to amend

and granting in part his motion to compel discovery, and its

July     18,    2012     order    granting        Hobbs’   and    Dawson’s        summary

judgment       motion    and    denying    Bernard     leave     to     depose    in   his

42 U.S.C. § 1983 (2006) civil rights action.

               On appeal, we confine our review to the issues raised

in the Appellant’s brief.                 See 4th Cir. R. 34(b).                  Because

Bernard’s informal brief does not challenge the district court’s

denial    of    his     motions    for    reconsideration,        to     amend,    for   a

preliminary injunction, and for leave to depose or its rulings

directing Hobbs and Dawson to respond to his motion to compel

and granting the motion to compel in part, Bernard has forfeited

appellate review of those rulings.

               With respect to the district court’s rulings denying

Bernard’s motions for appointment of counsel and granting Hobbs’

and    Dawson’s       summary     judgment       motion,   we    have    reviewed      the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                        Bernard v. Hobbs,

                                             3
No. 5:10-ct-03164-D        (E.D.N.C.    Jan.   12   &     July    18,    2012).      We

dispense   with     oral     argument    because         the     facts    and     legal

contentions   are   adequately     presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        4